Case 1:16-cr-20341-UU Document 46 Entered on FLSD Docket 06/02/2020 Page 1 of 8



                       E 4) CJR'/ïTITS 'D l,1Tf2lcT' C O& R -I
                 U N'IT'
                dlooTHrœ D l%W(1,cr & F 6&O/-2.l0 d

                 C 4%- 4o. t:lb-cQ - 20A@ l- (Jt?- l
                                                          FILED BY            C .----D.C'

        ()&ir= /'
                3 GT&-fE % & c
                             - âM - u CA                       JU8 22 2222
                                                                C#
                                                                 :t
                                                                  '
                                                                  YG YjUq'
                                                                  juq!
                                                                    -
                                                                         X
                                                                         JJ
                                                                          Ly'b
                                                                             1
                                                                             1:f
                                                                             2  11
                                                                               'i'
                                                                                 kL
                                                                                 iy'
                                                                                   tb
                                                                                    'h
                                                                                    y            1
                                                                                                 l
                                                                k: , $,j,
                                                                .
                                                                -- .    .-    L.-
                                                                             -. .#
                                                                                 )j....a>-.:. . j
                                                                                             .




    V.

    #cnem - X hs'
    .
    .
          '     s lE t-$(le+&<I* 1V
   .-
                 oeew ongo/peo rfo-eR . #

   '-P&TIT'
          /&&sfQs
                4 DC-ct ay ptou       -              tv svpy ppog
    PCTITIOMG /S aipcy re Fefe                      Cn,ovE- y R Fs
    Larf A/&f5 OPIY S/H ON ro                       Ts E Fr-z
                                                            -Jr>/&
     Foq. c o > p e ss jo< âT'G                      R r se a fos e

                X / /ïu i3s fQ,r'@ qT H l.s f-t(2xfE f
                                                     3 4 t?t-xlA Ilz
        '
        jD c- 7'lT Ie < 1- Q z   P/2c?fpif/ F
                                            oTaFc Trsa''
                                                       L TPIi
    FAc.T S & V ô I< )ro f.
                          2M % i-l0 N D
                                      t QE ,
                                           % > Fc- (7
    'B riow na s v'fvtls h4 : L o gqrcw w w s
        B r si- o & m y h B tt.tr'/ hQ % s rn J-s D
        tJ& /.
             1s /4 '
                   P &s/
                       8&z-z oy- FrA J-
                                      C/A Z



                                          1
Case 1:16-cr-20341-UU Document 46 Entered on FLSD Docket 06/02/2020 Page 2 of 8




              t. os M lacs v-h zoar, X <Jpa m y s;
     g eoceî)- Foq C0M êAsspo/e7v B elv
                                      =nf/
                                       -   T-D
     To 6 'xg o w dv o c p;i Th p ovW                 z1'J/ & + /F F'
                                                                    & m
    A ?4/vm& & Aê m s.;JK &&lcl1z l s ?s Ls%nB z:tè/X
     Poplc.y o F' Fcc P6.TeQLB U/Y .
     '

              ze o n o/ M oc r 4 pg,L- z fgzo zsg r
    6> r'ro W4,
              gô# 8v5e *& 4 J?o/<nc/r
    B a tkos qrlpcv A enpv c'f7 rs E geo u rGr l q
    POc4PAIS/OS &V6 t
                    R et.elfi r GM T To T>&
    W AM O         0& N +QC-H 2-% Z-DZR

          3. OQ Y +/ J3vzcZ0/ r R5L51?rö TH E
    p > I.
         qL- &G M y I
                    ReJys sr R l O X P &VG/CIV*VZ
     ? LLU SE/ lV>//ô// zvorA rr: 'T- P rN r
     W kgo- ..
             s/- r/ zz- ow > z,& zaz.: r
    5& 7 A Czpy / 8 H te > n-
                            = D EW /AZ- N rN r
    Cooz n

             4.T HAUe MAU & uor o6 TIM E R Re>
                                             - -rr
    U PP V M v 8c.m /&< S . i pA@ e L oeAe To R i
                                                >
                                                - se-e
   Tellr r- Qootwq M y Mcqrlon ç A&ô Ikhcrton % X
    FIAIF H AR//IF l
                   3 M R< W l& M (?c-K F /7&Y PLE.
Case 1:16-cr-20341-UU Document 46 Entered on FLSD Docket 06/02/2020 Page 3 of 8




           I 4% E xrde x e L-Y 8P& L.O CVGTIC. TO Trl6
    VlcTlM S DeP ICTG D l< W G e. lM e & e S % Q B R f.
     R e&eareo M oaaoR THfr HAC/<TS '
                                    FH 1
                                       %
     A& B 44 tU.L t% RE%'e& H 4 k''N D'* 8 .


            r H avll CoM a T& q iq&-Iz.i ''FH A r r
    qtoty 'veL :& f) R adE r o T-&fe T-c.u)G F' c)tc
    M : Glrm lu.y, Fa ,- osI to-tvox xr/es/ J/:
    M $ Pomr gw /r / ' rH&7-r S F RVO . Y H 6
     NEIG8-FtQE lm P&&R X CAU â6O C &# V EVS
    B & PR oPcn
              - Z-F A G PNID. r Cm< otzu? M p/i
    R a r fzz/ A ir'// A D /A G eSXG F O c2i-H OK
     ADD m O &'& & R M 9 1-1FE D V/X RESèLVJSC-
    To 'FAKS h DG N In G & o F r- e S scor: o
    o pm
       . aT'/ / 'Ty ro R ts e A'l ol E Tylt
     1#olgsegw r * sr&#& op N F Pn&4

             D o & ô T t< F>- O T'
              r                   O % .1K
    * 1l.
        % C DQ R T R 20-L+ F'l&&L# G &UE
     M y :-1Fe ö F G.> <TIN e 91y REQ OEG7-
     Foq ODrnP&1&/o&&rd '
                        R ELM SE/ ONUV FP
     T yle / G lb/f lT h a ev 8 6* 19 l& S0eIEr y.




                                      3
Case 1:16-cr-20341-UU Document 46 Entered on FLSD Docket 06/02/2020 Page 4 of 8




              G'. T ' % 2 o l-x f) ID R o q P T'
                                               o H e&P
     @)C- &.&JL E.k SM < D m y 4 ér
                                  st?s s o F pvcol-lol-
    L-% ô /.
           4 & 1,O Tb A1y lNCA4 LEA+ PJLD4. r
     Coop B F& f b4zR< Boows h<z .       S m Asu C,
                                                  -Rùcp
    -rseqapy ylaupFul- . ylowsk/sAz r V & s
    E xre >           e u/ o gco n K srhquE A s r             H lD
    psveq &,@s/) w)1T'    8 D R 0& D & 9/a-=#.b 8&O
    (4 M ufV V ARC'D TlC S S DD /GW . W H E RC tVd $
    A
    , D e G1VaF'
               s C VLTVM â-JND A lncYccoRom 'û
    & &9 r W %s &G > l&& 4% o Ea u X /2-8 .

          X W A% D ROPPEO 6QO W T6 E PRog-e x
                          #                                    .

    M AI&> D scl/fr r D lo& r G!T l< . r H 6
    q- soru.c G /w'w /* / p:y D zsm z.
                                     1s?e L / c-
                                              -QE
    T9+W X t/sEo T'
                  H e BG H&OT)Y % FTE R O&X
    @&'
      'r W 4S Jo- rr / 2
                       3vD J &A3< E W f
    o FR c-8& Co+ Jo&v5 c 8S CKP KED ;& )/&&
    R h m M ICA L-C 'LLOL/F 'D P & ID& G G'/O
                                            ' U0
    exeRe lGE : GV D 0/ O& 8 OCC/S/OW X
     P K ETQ E D A ;sluetl'gy SUDR.
                  .               D &.

          (,. A FCWé7/ f I
                         D Me.ZE.FO lS A T2J f && 0
    C.pnqsc.r & py o G THE D eczaz +r lo/ o /


                                       +
Case 1:16-cr-20341-UU Document 46 Entered on FLSD Docket 06/02/2020 Page 5 of 8




    C H RI5 B ayeq m D , M 9% PA&G SSOX
                   z
     c)F e P lD > to&-O& F# D MV S H OPK /NS
    Y = or/ B E RG SC-MODL- O V PJBoc HR&r$
    -
        t'587'1P QA t; m *R #O &D.                F s e D Frzee T/pk
    %4- % o a t- N A u=y FIu1O 19 X H e C a S/ O F
    @,s.V. G dtl- r u.e qo k C.C B - /0 - 0 336z
                            J        -

    D isrzlc.r Ooular O V (M1*lY> N &/ M .   +=C-8
        A ()2r .

              w     Y a 1* e. N H L- S B D? L- SYA'L/M M LS
    & & oeî p avesr' & /= X RJ LJK y.




                                                       s.
                                                            X *7 Z3, W00
                                                            œ




        AUBC lM &Trt1 C-!qC/*0&8 17                             > Y eo

               oœë- onarlpems-ço-ea
Case 1:16-cr-20341-UU Document 46 Entered on FLSD Docket 06/02/2020 Page 6 of 8




   Declaration forPersons in Detention and Detention Staff
   COVID-I9

   Chris Beyrer,MD,MPH
   ProfessorofEpidemiology
   Johns Hopkins Bloom berg SchoolofPublic HeaI
                                              th
   Baltim ore,M D

   1,Chris Beyrer,declare as follows:


         Iam a professorofEpi  dem iology,InternationalHeaIth,and Medicine atthe Johns Hopkins
         Bloom berg SchoolofPublic HeaIth,where lregularly teach courses in the epidem iology
         of infectious diseases. This com ing senlester, I am teaching a course On em erging
         infections.Iam a m em berofthe NationalAcademy ofMedicine,a form erPresidentofthe
         InternationalAIDS Society,and a pastwinnerofthe LowellE.Bellin Award forExcellence
         in Preventive Medicine and Com m unity Health. Ihave been active in infectious diseases
         Epidem iology since com pleting my training in Preventive M edicine and Public HeaIth at
         Johns Hopkins in 1992.
      2. lam currently actively atwork on the COVID-19 pandem ic in the United States.Am ong
         other activities Iam the Director ofthe Center for Public HeaIth and Hum an Rights at
         Johns Hopkins, which is active in disease prevention and health prom otion among
         vulnerable populations,including prisoners and detainees,in the US,Africa,Asia,and
         Latin Am erica.
                 The nature ofCOVlD-19

         The SARS-nCOV-Z virus, and the human infection it causes,COVlD-19 disease,is a
         globalpandem ic and has been term ed a globalheal     th emergency by the W HO.Cases
         firstbegan appearing som etim e between Decem ber1,2019 and Decem ber31,2019 in
         HubeiProvince,China.M ostofthese cases were associated with a wetseafood market
         in W uhan City.
         O n January 7,2020,the virus was i   solated.The virus was analyzed and discovered to be
         a coronavirus closely related to the SARS coronavirus which caused the 2002-2003 SARS
         epidem ic.
         COVID-19 is a serious disease.The overallcase fatality rate has been estim ated to range
         from 0.3 to 3.5% ,which is 5-35 times the fatality associated with influenza infection.
         COVID-19 is characterized by a flu-like illness.W hile m ore than 80% ofcases are self-
         Iim ited and generally m ild,overallsom e 20% ofcases willhave m ore severe disease
         requiring medicalintervention and suppod.
         The case fatality rate varies significantly depending on the presence of cedain
         dem ographic and health factors. The case fatality rate is higher in m en, and varies
         signi
             ficantly with advancing age,rising afterage 50,and above 5% (1 in 20 cases)for
         those with pre-existing m edicalconditions including cardio-vasculardisease,respiratory
         disease,diabetes,and im m une com prom ise.
         Among patients who have m ore serious disease, som e 30% will progress to Acute
         Respiratory Distress Syndrome (ARDS)which hasa 30% modality rate overall,higherin
         those with other heal
                             th condi
                                    tions. Som e 13% ofthese pati
                                                                ents willrequire m echanical
Case 1:16-cr-20341-UU Document 46 Entered on FLSD Docket 06/02/2020 Page 7 of 8




       16.In addition to the nature ofthe pri
                                            son environment,prison andjailpopulations are alsoat
          additionalrisk,due to hi  gh rates ofchronic health conditions, substance use,m entalhealth
          issues,and,padicularl     y in prisons,aging and chronically iIIpopulations w ho m ay be
          vulnerable to m ore severe illnesses afterinfection,and to death.
       17.W hile every effortshould be made to reduce exposure in detention facilities, this may be
          extrem ely difficultto achieve and sustain. Itis therefore an urgentpriority in this time of
          nationalpublic health emergency to reduce the num berofpersons in detention as quickly
          as possible.
       18.Pre-trial detention should be considered onl     y in genuine cases of security concerns.
          Persons held fornon-paym ent offees and fines,orbecause ofinsufficientfunds to pay
          bail,should be priori  tized for release. lm m igrants awaiting decisions on their rem oval
          cases who are nota flightrisk can be moni    tored in the com m unity and should be released
          from im m igration detention centers. Older inm ates and those with chronic conditions
         predisposing to severe COVID-19 disease (head disease, Iung disease,diabetes,
         immune-compromise)should be considered forrelease.
      19.Given the experience in China aswellasthe Iiterature on infectious diseases in jail,an
         outbreak ofCOVID-19 among the U.S.jailand prison population is Iikely.Releasing as
          many inmates as possible is im podant to protect the heal
                                                                  th of inmates, the heal
                                                                                        th of
          correctionalfacility stal,the health ofheal
                                                    th care workers atjails and otherdetention
          facili
               ties,and the health ofthe com m unity as a whole.
   Pursuantto 28 U.S.C.1746,Ideclare underpenaltyofperjurythatthe foregoing istrue and
   correct.

   Executed this 16th day ofMarch,2020.




   ProfessorChris Beyrerl




         1 These views are mine alone; I do not speak for Johns Hopkins Universi
                                                                               ty or any
  depadm enttherein.
    Case 1:16-cr-20341-UU Document 46 Entered on FLSD Docket 06/02/2020 Page 8 of 8




                                                                          = < - 71* *
                                                                          6 ' o Z î!! 7$ f-
                                                                          -?-
                                                                            mfz3q5j so
                                                                          6
                                                                          h, : BI
                                                                                '=
                                                                                 >'s
                                                                                   oj
        A                                                                     v 1,?
                                                                              @
                                                                                  1ourœ
                                                                                      cx
                                                                                          z (z s z)     .



                                                                              C
                                                                              &- O
                                                                                 RQ 2m ;
V
;                                                                         -
                                                                              2
                                                                              <
                                                                                  px
                                                                                   o jE z,
                                                                              o s y)s
                                                                                                    n
                                                                                              p -,1 v
                                                                                                            1

                                                                                                            p
                                                                              M               o a               >
                                                                              œ    O            r               c
                                                                              % O                   R
                                                                              #                     6, j
                                                                                                    El
                  R         o>                                                                      -) 0
                                                                                                    5 :
                  -
                           $
                           (,yj
                              )o
                               ,h .                                                                 L
                                                                                                            -


                                                                                                            9
                                                                                                            o
                  yo,).oPpm oy
                 - m o
                   -
                                                                                                            k
                  ;) e
                     k r,,
                         ,ly
                     k,,o, .
                       ,
                             rj                                                                             O
                                                                                                            %
                       o,œ y,: -p
                       F)y
                         = m
                           o >
                             S a
                               >
                       aa
                        +jçy
                           pT
                   (
                   œ
                   x -
                     > > O N
                   - q % Tl b
                   :
                   N @,<
                       8m -
                          ns
                       Q o X go
                       < g) oy o
                               c
                       r     o   > X
                             D
                                      s
                           7vUW$                                                  .. .
                                                                                  .
                                                                                  z.
                                                                                   A'v
                                                                                     C
                                                                                     ,
                                                                                     e j  ,



    V)o
                                                                  1                     ' ;


                                                                      <                        C:


                                                                                              *c
           -
